 



Exhibit 10.50
PERFORMANCE GUARANTY
(Series 2007-1)
          PERFORMANCE GUARANTY (this “Guaranty”) dated as of May 23, 2007 is
made by Wyndham Worldwide Corporation, a Delaware corporation (“Wyndham
Worldwide”) in favor of Sierra Timeshare 2007-1 Receivables Funding, LLC, a
Delaware limited liability company (the “Issuer”), Sierra Deposit Company, LLC,
a Delaware limited liability company (the “Depositor”), and U.S. Bank National
Association, as trustee, (the “Trustee”) and as collateral agent (the
“Collateral Agent”) under the Indenture and Servicing Agreement referenced below
for the benefit of holders of Notes issued pursuant to such Indenture and
Servicing Agreement and the Insurer referred to in such Indenture and Servicing
Agreement.
PRELIMINARY STATEMENTS
          WHEREAS, the Issuer, Wyndham Consumer Finance, Inc. (“WCF”) a Delaware
corporation, as servicer (in such capacity, the “Servicer”), the Trustee and the
Collateral Agent have entered into that certain Indenture and Servicing
Agreement dated as of the date hereof (as amended, supplemented or otherwise
restated from time to time, the “Indenture”);
          WHEREAS, the Issuer has, under the terms of the Indenture, issued
$618,425,000 Loan-Backed Notes, Series 2007-1 (the “Notes”);
          WHEREAS, the Notes are secured by and payable from a portfolio of
Pledged Loans and related Pledged Assets and other Collateral, each as described
in the Indenture, and each of the Pledged Loans is a loan sold by either WCF or
Wyndham Resort Development Corporation (“WRDC”) to the Depositor and sold by the
Depositor to the Issuer;
          WHEREAS, in connection with the issuance of the Class A Notes, the
Issuer will cause the Insurer to provide the Insurance Policy to the Trustee;
          WHEREAS, WCF has sold Pledged Loans and related Pledged Assets to the
Depositor under the terms of the WVRI Purchase Agreement and under the terms of
the WRDC Purchase Agreement;
          WHEREAS, WRDC has sold Pledged Loans and related Pledged Assets to the
Depositor under the terms of the WRDC Purchase Agreement;
          WHEREAS, each of WCF, WRDC, the Issuer and the Depositor are
wholly-owned direct or indirect subsidiaries of Wyndham Worldwide;
          WHEREAS, Wyndham Worldwide expects to receive substantial direct and
indirect benefits from the transactions contemplated in the Indenture; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, as an inducement for the Noteholders to purchase the Notes
and the Insurer to issue the Insurance Policy, Wyndham Worldwide has agreed to
enter into and undertake its obligations as provided in this Guaranty.
          NOW, THEREFORE, Wyndham Worldwide hereby agrees with the Issuer, the
Depositor, the Trustee and the Collateral Agent, as follows:
          SECTION 1. Definitions. Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture as in effect
on the date of this Guaranty. As used herein, the following terms shall have the
following meanings:
          “Defective Loan Obligations” means the obligation of the Issuer set
forth in Section 5.4 of the Indenture to deposit the Release Price for any
Pledged Loan that (a) is a Defective Loan under the terms of the Indenture, but
(b) is not a Defective Loan under the terms of the WVRI Purchase Agreement or
the WRDC Purchase Agreement that is required to be repurchased by WCF or by WRDC
under the applicable Purchase Agreement.
          “Guaranteed Party” means each of the Depositor, the Issuer, the
Trustee and the Collateral Agent on behalf of all holders of Notes and the
Insurer.
          “Obligations” means the Seller Obligations, the Servicer Obligations
and the Defective Loan Obligations.
          “Performance Guarantor” means Wyndham Worldwide.
          “Purchase Agreement” means either the WVRI Purchase Agreement or the
WRDC Purchase Agreement and “Purchase Agreements” means both the WVRI Purchase
Agreement and the WRDC Purchase Agreement.
          “Seller” means WCF or WRDC and “Sellers” means both WCF and WRDC.

2



--------------------------------------------------------------------------------



 



          “Seller Obligations” means, collectively all covenants, agreements,
terms, conditions and other obligations to be performed and observed by each
Seller under the applicable Purchase Agreement as such covenants, agreements,
terms, conditions and other obligations arise in connection with, or otherwise
relate in any way to, the Pledged Loans and the Pledged Assets, and shall
include without limitation the due and punctual payment when due of all sums
that are or may become owing by such Seller under the applicable Purchase
Agreement in connection with the Pledged Loans or the Pledged Assets, whether in
respect of fees, expenses (including counsel fees), taxes, indemnified amounts
or otherwise, including without limitation any such fees, expenses and other
amounts that accrue after the commencement of any Insolvency Proceeding with
respect to such Seller (in each case whether or not allowed as a claim in such
Insolvency Proceeding) and shall include, without limitation, the obligations of
the Seller under Section 7(a) of the Series 2002-1 Supplement which is included
as part of the WVRI Purchase Agreement, the obligations of the Seller under
Section 7(a) of the Series 2007-1 Supplement which is part of the WVRI Purchase
Agreement, the obligations of the Seller under Section 7(a) of the Series 2002-1
Supplement which is part of the WRDC Purchase Agreement and the obligations of
the Seller under Section 7(a) of the Series 2007-1 Supplement which is part of
the WRDC Purchase Agreement.
          “Servicer Obligations” means, collectively, all covenants, agreements,
terms, conditions and other obligations to be performed and observed by WCF in
its capacity as the Servicer under the Indenture, and shall include without
limitation the due and punctual payment when due of all sums that are or may
become owing by the Servicer under the Indenture, whether in respect of fees,
expenses (including counsel fees), indemnified amounts or otherwise, including
without limitation any such fees, expenses and other amounts that accrue after
the commencement of any Insolvency Proceeding with respect to WCF (in each case
whether or not allowed as a claim in such Insolvency Proceeding).
          “WRDC Purchase Agreement” means the Master Loan Purchase Agreement
dated as of August 29, 2002, and the Series 2002-1 Supplement thereto, each as
amended or amended and restated from time to time, by and between WRDC and the
Depositor and the Series 2007-1 Supplement to the Master Loan Purchase Agreement
and the Confirmation and Consent Agreement dated as of May 23, 2007 related to
the Master Loan Purchase Agreement and the Series 2002-1 Supplement each among
WCF as a Seller, WRDC, as the Originator and the Depositor, as purchaser, each
as amended or amended and restated from time to time.
          “WVRI_Purchase Agreement” means the Master Loan Purchase Agreement
dated as of August 29, 2002, as amended or amended and restated from time to
time, by and between WCF, as Seller and the Depositor, as Purchaser and WVRI and
various other entities from time to time party thereto, together with the
Series 2002-1 Supplement thereto also dated as of August 29, 2002, as amended or
amended and restated from time to time and the Series 2007-1 Supplement thereto,
dated as of May 23, 2007, as amended from time to time.

3



--------------------------------------------------------------------------------



 



          SECTION 2. Guaranty of Sellers’ Obligations. Wyndham Worldwide hereby
guarantees to the Depositor, the Issuer, the Trustee and the Collateral Agent on
behalf of all holders of Notes and the Insurer the full and punctual payment and
performance of all of WCF’s Seller Obligations under the WVRI Purchase Agreement
and all of WRDC’s and WCF’s Seller Obligations under the WRDC Purchase
Agreement, as such obligations relate to the Pledged Loans and the Pledged
Assets.
          SECTION 3. Guaranty of Servicer’s Obligations. Wyndham Worldwide
hereby guarantees to the Issuer, the Trustee and the Collateral Agent on behalf
of all holders of Notes and the Insurer the full and punctual payment and
performance of all of WCF’s Servicer Obligations.
          SECTION 4. Guaranty of Defective Loan Obligations. Wyndham Worldwide
guarantees to the Trustee and the Collateral Agent for the benefit of the
holders of the Notes and the Insurer the full and punctual payment and
performance of the Defective Loan Obligations.
          SECTION 5. Performance Guarantor’s Further Agreements to Pay. Wyndham
Worldwide further agrees, as the principal obligor and not as a guarantor only,
that it will pay to each Guaranteed Party, forthwith upon demand in funds
immediately available to such Guaranteed Party, all reasonable costs and
expenses (including court costs and reasonable legal expenses) incurred or
expended by such Guaranteed Party in connection with the enforcement of the
Obligations and this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time when such amounts become due until payment, at
a rate of interest (computed for the actual number of days elapsed based on a
360 day year) equal to the rate of interest most recently published in The Wall
Street Journal as the “Prime Rate” plus 2%. Changes in the rate payable
hereunder shall be effective on each date on which a change in the “Prime Rate”
is published.
          SECTION 6. Guaranty Absolute. Wyndham Worldwide guarantees that the
Obligations will be performed strictly in accordance with the terms of the WVRI
Purchase Agreement, the WRDC Purchase Agreement and the Indenture regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms; provided, however, nothing herein shall be
construed to require Wyndham Worldwide to act in violation of any law,
regulation or order. The obligations of Wyndham Worldwide under this Guaranty
are independent of the Obligations, and a separate action or actions may be
brought and prosecuted against Wyndham Worldwide to enforce this Guaranty,
irrespective of whether any action is brought against WCF or WRDC, or whether
WCF or WRDC is joined in any such action or actions. This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of all of the Obligations. Wyndham Worldwide agrees that the
validity and enforceability of this Guaranty shall not be impaired or affected
by any of the following:
     (i) any lack of validity or enforceability of the WVRI Purchase Agreement,
the WRDC Purchase Agreement or the Indenture;
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other amendment or waiver of
or any

4



--------------------------------------------------------------------------------



 



consent to departure from the WVRI Purchase Agreement, the WRDC Purchase
Agreement or the Indenture;
     (iii) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Obligations;
     (iv) any manner of application of collateral or proceeds thereof to all or
any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of WCF or WRDC,
as the case may be;
     (v) any change, restructuring or termination of the corporate or other
structure or existence of WCF or WRDC; or
     (vi) any other circumstance that might otherwise constitute a defense
(other than payment and performance) available to, or a discharge of WCF or WRDC
or its affiliates or a guarantor.
          This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Trustee upon the insolvency, bankruptcy or
reorganization of WCF or WRDC or otherwise, all as though such payment had not
been made.
          SECTION 7. Waiver by Performance Guarantor. Wyndham Worldwide waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Guaranty and any requirement that the Trustee
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against or any other
person or entity or any collateral.
          SECTION 8. Indemnification for Failure to File Assignments. Under the
terms of the WVRI Purchase Agreement and the Indenture, WCF as a Seller of Loans
is not required to record collateral Assignments of Mortgages in the state of
Florida so long as certain conditions set forth in the Indenture are satisfied.
Wyndham Worldwide hereby agrees to indemnify, defend and hold harmless the
Trustee, the Issuer and the Insurer against any and all costs, expenses, losses,
damages, claims and liabilities which the Trustee, the Issuer or the Insurer may
incur as a result of the fact that collateral Assignments of Mortgages are not
filed or recorded in Florida.
          SECTION 9. Subrogation. Wyndham Worldwide will not exercise any rights
which it may acquire by way of subrogation under this Guaranty, by any payment
made hereunder or otherwise, until all the Obligations and all other amounts
payable under this Guaranty shall have been paid in full, the Notes have been
paid in full and all amounts owed to the Insurer under the Insurance Agreement
have been paid in full. If any amount shall be paid to Wyndham Worldwide as
Performance Guarantor under this Agreement on account of such subrogation rights
at any time prior to the payment in full of all amounts described in the prior
sentence, such amount shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith be paid to the Guaranteed Parties to be credited and
applied upon the Obligations owed to the Guaranteed Parties, in accordance with
the terms of the Transaction Documents. If (i) Wyndham Worldwide shall make
payment to the Guaranteed Parties of all or any part of the

5



--------------------------------------------------------------------------------



 



Obligations and, (ii) all Obligations and all other amounts payable under this
Guaranty shall be paid in full, the Guaranteed Parties will, at Wyndham
Worldwide’s request, execute and deliver to the Performance Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Performance Guarantor
of an interest in the Obligations resulting from any such payment made by the
Performance Guarantor hereunder. Notwithstanding the foregoing or any other
provision of this Guaranty, WRDC, WCF, or the Issuer may enter into a
reimbursement agreement with Wyndham Worldwide under which WRDC, WCF, or the
Issuer agrees to reimburse the Performance Guarantor for amounts the Performance
Guarantor may be obligated to pay under this Guaranty as long as any such
reimbursement shall be paid only from amounts that are not subject to the lien
of the Indenture.
          SECTION 10. Representations and Warranties. Wyndham Worldwide
represents and warrants on the date hereof that:
          (a) Organization and Good Standing. It is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.
          (b) No Conflict or Violation. The execution, delivery and performance
by it of this Guaranty and the transactions contemplated hereby are within its
corporate powers, have been duly authorized by all requisite corporate action
and do not contravene (i) any of the terms and provisions of its certificate of
incorporation or its by-laws, (ii) any law, rule or regulation applicable to it
the violation of which would have a material adverse effect on its performance
hereunder, (iii) any contractual restriction binding on or affecting it or its
properties the violation of which would have a material adverse effect on its
performance hereunder or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its properties the violation of which would
have a material adverse effect on its performance hereunder. It has duly
executed and delivered this Guaranty.
          (c) Power and Authority; Due Authorization. No authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other person is required for the due execution, delivery
and performance by it of this Guaranty.
          (d) Binding Obligation. This Guaranty is its legal, valid and binding
obligation and is enforceable against it in accordance with the terms of this
Guaranty, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization and similar laws of general
applicability relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
          (e) No Litigation. There is no action, suit or proceeding pending, or
to its knowledge threatened, affecting it or its property before any court,
governmental agency or arbitrator that materially adversely affects its ability
to perform its obligations

6



--------------------------------------------------------------------------------



 



under this Guaranty, or that purports to affect the legality, validity or
enforceability of this Guaranty.
          (f) Rank of Obligations. Its obligations under this Guaranty do rank
and will rank at least pari passu in priority of payment and in all other
respects with all of its general unsecured indebtedness.
          SECTION 11. Payment Free and Clear of Taxes, Etc. (a) Any and all
payments made by Wyndham Worldwide hereunder shall be made free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of the Trustee and the Collateral Agent (each an “Indemnified Party”),
taxes imposed on its income and franchise taxes imposed on it by the
jurisdiction under the laws of which the Indemnified Party is organized (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities imposed on payments made by Wyndham Worldwide hereunder being
hereinafter referred to as “Taxes”). If Wyndham Worldwide shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Indemnified Party, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 11) such Indemnified Party receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Wyndham Worldwide shall make such deductions, and (iii) Wyndham
Worldwide shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, Wyndham Worldwide agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges or similar
levies (but excluding all taxes that are excluded under Section 11(a)) that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Guaranty (hereinafter
referred to as “Other Taxes”).
          (c) Wyndham Worldwide shall indemnify each Indemnified Party for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 11) paid by such Indemnified Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date such
Indemnified Party makes written demand therefor.
          (d) Wyndham Worldwide, as applicable, shall within thirty (30) days
after the date of any payment of Taxes furnish each Indemnified Party, at its
address referred to in Section 15, evidence of payment thereof.
          (e) Without prejudice to the survival of any other agreement of
Wyndham Worldwide hereunder, the agreements and obligations of the Performance
Guarantor contained in this Section 11 shall survive any termination of the
Transaction Documents.

7



--------------------------------------------------------------------------------



 



          SECTION 12. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF
OBJECTION TO VENUE. THIS GUARANTY IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES. WYNDHAM WORLDWIDE, THE DEPOSITOR, THE ISSUER, THE TRUSTEE AND THE
COLLATERAL AGENT EACH HEREBY AGREES TO THE JURISDICTION OF ANY FEDERAL COURT
LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
          SECTION 13. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
          SECTION 14. Amendments, Etc. No amendment or waiver of any provision
of this Guaranty or consent to any departure by the Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
the Depositor, the Issuer, the Trustee and the Collateral Agent and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. It shall be a condition to the
execution by the Trustee of any such amendment, waiver or consent that (i) so
long as no Insurer Default has occurred and is continuing, the Trustee shall
first receive the written consent of the Insurer or (ii) if an Insurer Default
has occurred and is then continuing, the Rating Agency Condition shall have been
satisfied.
          SECTION 15. Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including telex communication and communication by facsimile copy) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth under its name on the signature pages hereof or at such other address as
shall be designated by such party in a written notice to the other parties
hereto and notices to Standard & Poor’s Ratings Services shall be given at the
address set forth below. All such notices and communications shall be effective,
upon receipt, or in the case of (a) notice by mail, five days after being
deposited in the United States mail, first class postage prepaid, (b) notice by
telex, when telexed against receipt of answerback, or (c) notice by facsimile
copy, when verbal communication of receipt is obtained. Notices sent to Standard
& Poor’s Ratings Services shall be sent to:

8



--------------------------------------------------------------------------------



 



Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Fax number: 212-438-2655
(or to such other address as may be furnished in writing to the Performance
Guarantor, the Issuer, the Depositor and the Trustee).
          SECTION 16. No Waiver; Remedies. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 17. Termination of the Performance Guarantor’s Obligations
under the Guaranty. The Performance Guarantor’s obligations hereunder shall
continue in full force and effect until the date that is one year and one day
after the Termination Date. This Guaranty shall continue to be effective or
shall be reinstated, as the case may be, with respect to the Performance
Guarantor if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned in connection with any
Insolvency Proceeding with respect to WCF, WRDC or any other Person or
otherwise, as though such payment had not been made or other satisfaction
occurred, whether or not the Performance Guarantor is in possession of this
Guaranty. To the extent permitted by law, no invalidity, irregularity or
unenforceability by reason of the Bankruptcy Code or any insolvency or other
similar law, or any law or order of any government or agency thereof purporting
to reduce, amend or otherwise affect the Obligations shall impair, affect, be a
defense to or claim against the obligations of the Performance Guarantor under
this Guaranty.
          SECTION 18. Successors and Assigns. This Guaranty shall be binding
upon Wyndham Worldwide and its successors and permitted assigns, and Wyndham
Worldwide shall not assign any of its rights or obligations hereunder without
the prior written consent of the Trustee which consent shall be given only
(i) if no Insurer Default has occurred and is continuing, after receiving the
written consent of the Insurer; (ii) if an Insurer Default has occurred and is
then continuing, after the Rating Agency Condition has been satisfied. The
benefits of this Guaranty shall inure to the benefit of, and be enforceable by,
the Guaranteed Parties, and their respective successors, transferees and
assigns.
          SECTION 19. Effect of Bankruptcy. To the extent permitted by law, this
Guaranty shall survive the occurrence of any Insolvency Proceeding with respect
to WCF, WRDC, or any other Person. To the extent permitted by law, no automatic
stay under the Bankruptcy Code or other federal, state or other applicable
bankruptcy, insolvency or reorganization statutes to which WCF or WRDC is
subject shall postpone the obligations of the Performance Guarantor under this
Guaranty.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Performance Guarantor has caused this Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            WYNDHAM WORLDWIDE CORPORATION,
as Performance Guarantor
      By:   /s/ Virginia M. Wilson         Name:   Virginia M. Wilson       
Title:   Executive Vice President and Chief
Financial Officer   

         
 
  Address:   Seven Sylvan Way
 
      Parsippany, New Jersey 07054     Telephone:     Telecopier:

Acknowledged and accepted as of
this 28th day of May, 2007:

          SIERRA TIMESHARE 2007-1 RECEIVABLES FUNDING, LLC,
as Issuer           By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson   
    Title:  President     Address: 10750 West Charleston Blvd.
Suite 130, Mailstop 2069
Las Vegas, Nevada 89135
  Telephone:
Telecopier:    SIERRA DEPOSIT COMPANY, LLC,
as Depositor   By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson       
Title:   President

    Address: 10750 West Charleston Blvd.
Suite 130, Mailstop 2067
Las Vegas, Nevada 89135
  Telephone:
Telecopier:   

[Signature page to Series 2007-1 Guaranty]

 



--------------------------------------------------------------------------------



 



          U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
    By:   /s/ Cheryl Whitehead           Name:  Cheryl Whitehead         
Title:    Vice President

        

     
Address: 
  269 Technology Way
Building B, Unit 3
Rocklin, CA 96765
Attention: Structured Finance Trust Services
Telephone: Telecopier:

          U.S. BANK NATIONAL ASSOCIATION,
as Trustee
      By:   /s/ Patricia O’Neill       Name:  Patricia O’Neill       
Title:    Vice President       

     
Address:
  100 Wall Street, 16th Floor
New York, New York 10005
Telephone: Telecopier:

[Signature page to Series 2007-1 Guaranty]

 